Name: Commission Regulation (EEC) No 1906/84 of 4 July 1984 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  processed agricultural produce;  food technology
 Date Published: nan

 5. 7 . 84 Official Journal of the European Communities No L 178/ 19 COMMISSION REGULATION (EEC) No 1906/84 of 4 July 1984 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Whereas the Annex to Commission Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 1069/84 (4), lays down the formulae which may be used for the denaturing of skimmed-milk powder ; whereas Commission Directive 83/61 5/EEC of 29 November 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (5), replaced, with effect from 1 September 1984, the limits for copper which may be used in feedingstuffs for pigs ; whereas the quantity of copper required in certain denaturing formulae laid down in the Annex to Regulation (EEC) No 368 /77 should be adapted accordingly ; Whereas Article 16 ( 1 ) of Regulation (EEC) No 368/77 lays down that the denaturing of skimmed-milk powder may take place within four months from the day on which delivery is taken thereof ; whereas, however, to take account of the provisions of Directive 83/61 5/EEC, a provision should be introduced requiring the new minimum quantities of copper to be complied with in respect of all denaturing operations carried out after 1 September 1984 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 368/77 is hereby amended as follows : 1 . In paragraph 1 , the minimum quantity of copper referred to in the third indent of each of the formulas I H, I I , I J , I K and I L is replaced by ' 100 g\ 2 . In paragraph 2, the minimum copper content referred to in the last indent of each of the formulas II P, II Q, II S and II U is replaced by '85 ppm'. Article 2 This Regulation shall enter into force on 1 September 1984 . It shall apply where denaturing takes place after 1 September 1984 even if delivery has been taken on the skimmed-milk powder before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . 0 OJ No L 52, 24 . 2 . 1977, p. 19 . (4) OJ No L 105, 18 . 4 . 1984, p. 11 . O OJ No L 350, 13 . 12 . 1983 , p. 17 .